Case 0:18-cv-61047-UU Document 244 Entered on FLSD Docket 07/26/2019 Page 1 of 3




 July 20,2019                                                       FILED B                   D.C.

 Clerk ofthe Coud,Angela E Noble                                         JUL 26 2219
 U.S.DISTRICT CO URT                                                      ANGELA E.NOBLE
                                                                         CLERKU, S.DIST CT.
 W ilkie D.Ferguson,Jr.U.S.Coudhouse                                     s,D.o: FLA.-MIAM!
 400 Nodh M iam iAvenue,Room 8N09
 M iam i,FL 33128
 RE: USA v US Stem CellClinic and others,Case 18-cv-61047-UU



 D ear M s.Noble,
 This Ietteris to plead and requestthatlbe allowed to rem ove m y own personalstem
 cells thatwere rem oved from m y body and banked atU S Stem Cellin Florida to
 anotherstem cellbanking facility.Ido notwantmy stem cells destroyed.
 Iwentthrough a ratherpainfulprocedure to obtain the stem cells so thatlwould have
 accessto them when Ineeded anotherinjection.lcontacted the clinicwhere the
 procedure wasdone on June 5thto make arrangementsto have anotherinjection done.
 Iwastold I'd haveto waitbecause ofan injunctionagainstU S Stem Cell.
 Ido notunderstand w hy lcan nothave access to my own cells thatwere taken from m y
 body.They are my cells.lpaid to have them banked in a specialm annerso they would
 rem ain alive.Iwantto use them now and Ishould be allowed to rem ove them from this
 facility.They are notthe courts to destroy.They are my cells.
 Please allow m e to remove m y stem cells.Ido notwantthem to be destroyed.
 Thank you,

            ..   '<
                          zi
                          a     z
                          J'
                          .           ;
                                      .



 Antoinette M Brow n
 13503 W Spring Meadow Dr
 Sun CityW est,AZ 85375
 Brow n br iness scw-tx
                      ij,
                      - l-
                         qçl
                           -y.xzAtt
 623-451-9342 cell
Case 0:18-cv-61047-UU Document 244 Entered on FLSD Docket 07/26/2019 Page 2 of 3




                                   July 19,2019                   FILED BY              D.C.

                                                                      JdL 2 6 2218
     C lerk ofthe C ouft                                              ctkktElllo
                                                                               sffm
                                                                      s.o.oy:I
                                                                             ..
                                                                              A.-Mi
                                                                                  AM,
     US DistrictCourt
     400 N.M iom iAv.
     M iam i,FI.33128

                     Re: USA vs.US Stem C ellClinic and O thers
                         C ase 18-CV-810:7-UU

     DearJudge,

     ln spring of2019 thisyear,Iseverely scratched m y eye and Iostm y sight- it
     w entcom pletely black. M y doctorsaid he thoughtthe bestsolution for
     the severity ofthe injurywould be stem celltherapy. Igotthe therapy
     and in five days m y eye w astotally healed and m y eye sighfin b0th eyes
     isbetterthan ithoseverbeen. Please do notdeny people accessio this
     w onderfultreotm ent. Thisisnota drug. Itispartofthe hum on body ond
     there are no side effects asw ith surgery.

                                   VickiM cElroy
                                    k) R ,
                                     --
Case 0:18-cv-61047-UU Document 244 Entered on FLSD Docket 07/26/2019 Page 3 of 3



                                                                   FILED BY                D.C.
                                   July 21.2O19
                                                                       JLL 26 2219
     Clerkofthe Court                                                  c(N
                                                                         EG
                                                                          nJEF
                                                                             LvAfl
                                                                                 s
                                                                                 E
                                                                                 k.o
                                                                                 . q-gg
                                                                                   . svi
                                                                                       Av'cl
                                                                       s.o.
     US DistrictC ouri
     400 N.M iam iAv.
     M iam izFl.33128

                     Re: USA vs.US Stem C ellC linic and O thers
                         Case 18-C V-810:7-UU

     DearJudges.

     Please reconsideryourposition on slem celltheropy. lam totally forit. lt
     hasdone w onderfulthingsforpeople's health. Itistheirrightto decide
     how to take care oftheirow n body. Itdoesn'tdrug them . ltdoesn't
     poison them like otherm ethodsdo. lw ork w ith scoresofex-prisonersin a
     m inistry and they and everyone else have the rightto im prove theirIife
     w ith stem celltherapy.

                                    Sincerely,

                                              G    r
                                                   .




                                          2            .




                                 xzr     Y '-uu CAX
                              N <      E'r- - & &-zzl-
